 



Exhibit 10.4
August 15, 2005
Ms. S. LaNette Zimmerman
Dear LaNette:
This Letter Agreement confirms your decision to retire from employment with
NiSource Corporate Services Company. If you sign this Letter Agreement, it will
constitute the mutual agreement between you and the Company regarding the
termination of your employment. As used herein, “the Company” shall mean
NiSource Inc. or any of its affiliates or subsidiaries, including NiSource
Corporate Services Company, and “NiSource” shall mean exclusively NiSource Inc.

1.   Employment Status       Unless you are discharged for cause, you will
continue as an active employee of the Company through December 31, 2005
(“Separation Date”) for purposes of determining your NiSource post-retirement
health, life insurance and retirement benefits, as well as participation in the
2005 NiSource bonus plan. You will be treated as retiring as an active employee
on January 1, 2006 for purposes of vesting (a) any restricted and contingent
stock in NiSource owned by you and (b) any NiSource stock options owned by you.
Thereafter, you will retire from the Company with the benefits which you are
entitled to as a retired employee of the Company and, subject to Board approval,
those additional benefits set forth in Paragraphs 2, 3 and 6, provided that you
shall be entitled to the benefits set forth in Paragraphs 2, 3 and 6 only after
you timely execute a release in the form attached as Exhibit 1 hereto.   2.  
Business Transition       You will not be required to report to your Company
office or perform your management duties after October 5, 2005 although you may
be required to render services as requested to ensure a smooth business
transition between October 5, 2005 and December 31, 2005. You will resign from
your officer positions effective October 5, 2005 and will fulfill all reporting
obligations through October 5, 2005. After your Separation Date, should the
Company require further transition services, the Company will compensate you for
your time at a rate of $200.00 per hour, or a daily rate of $1,000.00 if you
exceed 4 hours per day, and the Company agrees to reimburse you for any
reasonable expenses incurred such

-2-



--------------------------------------------------------------------------------



 



    as meals or travel in association therewith so long as the Company has
approved them prior to being incurred. As part of your transition services
before and after the Separation Date, you agree, at the request of the Company’s
counsel, to prepare for and provide testimony at trial or deposition in any
litigation in which the Company is involved. Your employment, retention and
compensation under this Letter Agreement will not be dependent on the outcome of
any litigation or the content of any testimony that you provide therein (other
than the truthfulness thereof). 3.   Retirement Payments

  A.   Special Retirement Bonus

    On December 31, 2005, in recognition of your past service to the Company,
you will receive a special retirement bonus in the amount of $100,000.00 (the
“Special Retirement Bonus”). The payment will be subject to legally-mandated
deductions for Social Security and federal, state and local taxes and will be
considered compensation for purposes of calculating your lump sum pension
benefit described in subparagraph D below.

  B.   Severance Payment

    On December 31, 2005, you will receive a lump sum payment in the amount of
$325,000, which equals 52 weeks of base salary at the rate in effect on the
Separation Date. This lump sum payment will be subject to legally mandated
deductions for Social Security and federal, state and local taxes. In addition,
you will receive a lump sum payment equivalent to 130% of 52 weeks of COBRA (as
described in Paragraph 5) continuation coverage premiums in lieu of any
continued medical, dental, vision and other welfare benefits offered by the
Company.

  C.   Previously Issued Stock Options and Restricted Stock Grants

    Exhibit 2 lists the terms of all stock options, restricted stock grants and
contingent stock grants previously issued to you and which remain outstanding as
of January 1, 2006.

  D.   Retiree Medical Coverage, Pension and Other Benefits

    You will be eligible to participate in the Company’s Retiree Medical Plan as
of January 1, 2006. Your lump sum pension benefit will become payable on
January 1, 2006 and will be based on the terms set forth in your July 15, 2002
Letter Agreement. The amount will be calculated pursuant to the discount rate
set forth in the plan. If that rate results in a lower benefit than would have
resulted from using the September 2004 rate, the Company will make a special
payment to you in the amount of the difference. That payment will not be
considered compensation for purposes of calculating your lump sum pension
benefit. You will continue to receive Ayco financial counseling and tax
preparation for tax

-3-



--------------------------------------------------------------------------------



 



    years 2006 and 2007. The Company will pay for an annual medical examination
for you at Mayo Clinic in 2006 and 2007.   4.   Vacation       You are eligible
to receive a lump sum payment representing compensation for your accrued and
unused vacation as of December 31, 2005. This payment will be subject to
legally-mandated deductions for Social Security and federal, state and local
taxes, as well as deductions for any contributory benefit plans in which you
elect to continue participation.   5.   COBRA Coverage       The termination of
your employment is a qualifying event under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”). The Company will notify you and/or your dependents
of the insurance coverage which you may continue on a self-pay basis as provided
by COBRA upon termination of your employment. You are entitled to 18 months of
COBRA for dental and vision insurance on a self-pay basis commencing January 1,
2006.   6.   Long Term Incentive Program       You will be treated as an active
employee of the Company through January 1, 2006 for purposes of the 1994 Long
Term Incentive Plan as amended, including the vesting of any contingent or
restricted stock or stock options.   7.   Indemnification       You will be
entitled to indemnification by the Company pursuant to the provisions of
Article 6 of NiSource Corporate Services Company’s by-laws in effect on
December 31, 2005 notwithstanding any change made thereafter, except as such
change may be required by law. You will also be entitled to coverage under the
directors and officers liability insurance coverage maintained by the Company
(as in effect from time to time) to the same extent as other former officers of
the Company.   8.   NiSource Re-Employment       If you seek re-employment with
any NiSource Company and are subsequently rehired within twelve months of your
Separation Date, as a condition of re-employment you must agree to repay your
severance payment on a pro rata basis as of the rehire date. If you are rehired
and your position is subsequently eliminated, the Company reserves the right to
base any future severance payments on your rehire date.

-4-



--------------------------------------------------------------------------------



 



9.   Confidentiality       You acknowledge that preservation of a continuing
business relationship between the Company and their respective customers,
representatives, and employees is of critical importance to the continued
business success of the Company and that it is the active policy of the Company
to guard as confidential certain information not available to the public and
relating to the business affairs of the Company. In view of the foregoing, you
agree that you shall not disclose to any person or entity any such confidential
information that was obtained by you in the course of your employment by the
Company without the prior written consent of the Company. It will not be
considered a violation of this Paragraph 9 if you are required to disclose
confidential information in a proceeding to enforce your rights under this
Letter Agreement or pursuant to a subpoena, order of court or other governmental
or administrative directive, compliance with which is mandatory, provided you
give the Company notice that you have been served with such a subpoena or order
immediately upon receiving service.       Moreover, you agree that upon
termination of your employment, you will promptly deliver to the Company all
documentation and other materials relating to the Company’s business or the
business of any NiSource company which are in your possession or under your
control, including confidential personnel or benefits information, customer and
potential customer lists, product lists, and marketing material, whether in
written or electronic data form; and you will delete, destroy or discard all
copies of such confidential information remaining in your possession.       You
further acknowledge and agree that the Company’s remedy in the form of monetary
damages for any breach by you of any of the provisions of this paragraph may be
inadequate and that, in addition to any monetary damages for such breach, the
Company shall be entitled to institute and maintain any appropriate proceeding
or proceedings, including an action for specific performance and/or injunction.
  10.   Release of Claims       In consideration of the payment and benefits
described above, you, on behalf of yourself and your heirs, executors, and
administrators, fully and finally settle, release, and waive any and all local,
state (including but not limited to the Indiana Civil Rights Law and the
Illinois Human Rights Act), and federal civil, common law, statutory (including,
but not limited to, the Age Discrimination in Employment Act of 1967, Title VII
of the Civil Rights Act of 1964, the Americans with Disabilities Act of 1990,
the Family and Medical Leave Act of 1993, the Corporate and Criminal Fraud
Accountability Act of 2002 and the Employee Retirement Income Security Act of
1974, as those Acts are amended), and equitable claims against the Company and
NiSource, Inc. and its subsidiaries and affiliated companies, and all of the
stockholders, predecessors, successors, agents, directors, officers, employees,
representatives, and attorneys of NiSource,

-5-



--------------------------------------------------------------------------------



 



    and its subsidiaries and affiliated companies, known or unknown, occurring
or arising prior to you signing this Letter Agreement, except for claims
relating to the enforcement of this Letter Agreement.       You acknowledge and
agree that this release is being given only in exchange for consideration to
which you are not otherwise entitled   11.   Covenant Not to Assert Claims      
You warrant that you have not initiated or filed any claims of any type against
the Company with any court or governmental or administrative agency and covenant
that you will not do so in the future with regard to any claim released herein
nor will you voluntarily assist others in doing so. This is not intended to
waive any unwaivable right you may have to participate in proceedings against
the Company, but you agree to waive any relief which may be obtained from such
participation.   12.   Outstanding Charges       You hereby agree to pay the
Company any outstanding amounts owed to the Company, and further agree that by
signing this Letter Agreement you hereby authorize the Company to deduct any
outstanding charges from your lump sum or salary continuation payments.   13.  
Governing Law       This Letter Agreement shall be construed in accordance with
the laws of Indiana.   14.   Severability       In the event that one or more of
the provisions contained in this Letter Agreement shall for any reason be held
to be invalid, illegal or unenforceable in any respect, the Company shall have
the right to enforce the remainder of this Letter Agreement.   15.  
Non-Disclosure       Except to the extent that disclosure is required to enforce
your rights under this Letter Agreement or otherwise is required by subpoena,
order of court or other governmental or administrative directive, compliance
with which is mandatory, you expressly agree to keep the terms of this Letter
Agreement strictly confidential and that you will not disclose the terms of this
Letter Agreement to anyone other than your spouse, your legal counsel or your
tax advisor, provided that they each agree to preserve the confidentiality of
the terms of this Letter Agreement.

-6-



--------------------------------------------------------------------------------



 



    You agree not to make any false and disparaging statements about the Company
to any media outlet, industry group, financial institution or analyst, or
current or former employee, consultant, client or customer of the Company.      
Nothing herein should be construed as a limitation on your ability to consult
with your counsel or with an administrative agency.   16.   Complete Agreement  
    You acknowledge that in accepting this Letter Agreement, you have not relied
upon any representation or promise other than those expressly stated in this
Letter Agreement.       This Letter Agreement and those sections of other
Agreements specifically referenced herein, constitute the complete understanding
between you and the Company relating to your separation and supersede any and
all prior agreements, promises, representations or inducements, no matter their
form, concerning your employment with the Company. No promises or agreements
made subsequent to the execution of this Agreement by these parties shall be
binding unless reduced to writing and signed by authorized representatives of
these parties.   17.   Important Information       You acknowledge that the
Company has advised you take up to 21 days to consider the terms and conditions
outlined above, and that the Company has also advised you to consult an attorney
before signing this Letter Agreement. You also have the right to revoke your
execution of this Letter Agreement within 7 days after execution in accordance
with the Notice To Employee attached hereto.       If you accept the terms and
conditions outlined above, including Paragraph 10, please sign both copies of
this Letter Agreement in the space provided below to signify your acceptance,
and return both copies to Robert C. Skaggs by August 19, 2005, on which date
this offer will expire if not accepted. If you accept the terms and conditions
outlined above, your acceptance is in lieu of any and all other severance
programs offered by the Company and you knowingly and voluntarily waive
participation in all other severance programs offered by the Company. You
acknowledge that the Company’s performance under this Agreement constitutes full
and complete payment of all amounts due to you from the Company and constitutes
additional consideration to which you are not otherwise entitled.

            Very truly yours,
      /s/ Robert C. Skaggs             Robert C. Skaggs   

-7-



--------------------------------------------------------------------------------



 



         

             
 
  Accepted:        
 
           
 
  /s/ S. LaNette Zimmerman   Date:   August 17, 2005
 
           
 
  S. LaNette Zimmerman        
 
           
 
  Witness:        
 
           
 
  /s/ Peter V. Fazio, Jr.   Date:   August 17, 2005
 
           

-8-



--------------------------------------------------------------------------------



 



EXHIBIT 1
GENERAL RELEASE
Attn: This General Release Should Not Be Signed Prior to Employee’s Separation
Date, December 31, 2005.
     In consideration of the payments and benefits set forth in the Letter
Agreement attached hereto, the sufficiency of which consideration is hereby
acknowledged, I, for myself and my heirs, executors and administrators, do
hereby fully, finally and unconditionally release and forever discharge NiSource
Inc., and all of its parent, sister and subsidiary corporations and all of its
affiliates, as well as all of its former and current directors, officers,
employees, stockholders, attorneys, agents, predecessors, successors,
representatives and assigns, in their personal and corporate capacities
(hereinafter “Released Parties”), from any and all liabilities, actions, causes
of action, claims, rights, obligations, charges, damages, costs, attorneys’
fees, suits, re-employment rights and demands of any and every kind, nature, and
character, known and unknown, liquidated or unliquidated, absolute or
contingent, in law or in equity, enforceable under any local, state, or federal
statute or ordinance, or under the common laws of the United States, from the
beginning of time to the date of this General Release, including but not limited
to, all claims relating to the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. §621 et seq. and the specific statutes referred to in
footnote 1 1, any and all claims relative to any agreement relating to my
employment with the Released Parties, including any claims under the doctrines
of defamation, libel, slander, invasion of privacy, intentional infliction of
emotional distress, interference with contractual relations, retaliatory
discharge, whistleblowing, breach of contract, wrongful discharge, breach of
implied contract or implied covenant of good faith or fair dealing, and any
other statute, authority or law, providing a cause of action relating to my
employment with or the termination of my employment with the Released Parties. I
also agree not to sue the Released Parties with respect to the claims covered by
the foregoing General Release.
     I acknowledge that prior to entering into the Letter Agreement to which
this General Release is attached and made a part of, I was advised in writing to
consult with an attorney prior to executing the Letter Agreement and that I was
given a period of at least twenty-one (21) days within which to consider the
Letter Agreement, including the terms of this General Release. Moreover, I was
advised in writing of my right, for seven days following my execution of the
Letter Agreement, to revoke the Letter Agreement
 

1        Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §
2000e et seq.; the Employee Retirement Income Security Act, as amended, 29
U.S.C. § 1001 et seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C.
§701 et seq.; the Americans with Disabilities Act of 1990, as amended, 42 U.S.C.
§ 12101 et seq.; the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et.
seq.; the Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et seq.; the
Civil Rights Act of 1866, 42 U.S.C. § 1981 et seq.; the Worker Adjustment
Retraining Notification Act, 29 U.S.C. 2101 § et seq.; the Occupational Safety
and Health Act, 29 U.S.C. § 651 et seq.; the Corporate and Criminal Fraud
Accountability Act of 2002; the Illinois Human Rights Act and the Indiana Civil
Rights Act.

-9-



--------------------------------------------------------------------------------



 



and thereby decline to execute this General Release. I expressly represent that
I did not revoke the Letter Agreement. Accordingly, I acknowledge and agree that
the Letter Agreement is effective and enforceable.
     I hereby represent that I have read and understand the terms of this
General Release and represent that my execution of this General Release
constitutes my knowing and voluntary act, made without coercion or intimidation.
I understand that this General Release is applicable to any claims arising prior
to the date of this General Release and is binding upon me, my heirs, executors
and assigns.
 
S. LaNette Zimmerman

Date:                               

 

 
Witness’ Signature
Date:                               

-10-



--------------------------------------------------------------------------------



 



Exhibit A
Non-Qualified Stock Options

                  Grant Date   Number of Options     Price  
January 1, 2001
    20,047     $ 25.94  
January 25, 2002
    24,258     $ 21.005  
January 1, 2004
    43,506     $ 21.86  
January 1, 2005
    106,800     $ 22.62  
 
             
Total
    194,611          

Note: Upon retirement the plan participant has three years to exercise options
TARSAP — Contingent Stock

                              Number of                   Contingent Shares    
Pro-rata Percentage     Pro-rata Shares on   Grant Date   Granted     on January
1, 2006     January 1, 2006  
January 1, 2003
    28,267       85.71 %     24,228  
January 1, 2004
    28,148       66.67 %     18,766  
 
                   
Total
    56,415               42,994  

-11-